By the Court,

Paine, J.
As there was no bill of exceptions settled in tbis case, and tbe evidence was not preserved and presented to tbis court in any authentic manner, we cannot examine most of tbe questions made by tbe appellants.
Tbe only one we can pass on is, whether tbe finding of tbe court below warrants tbe judgment. Tbe only reason urged why it does not, is that there is a personal judgment against all tbe defendants, some of whom were mere subsequent incumbrancers, for tbe whole amount due on tbe mortgage. But on examining tbe judgment, we think it is not liable to tbis objection. Tbe action and judgment were for a strict foreclosure. And although it is adjudged that tbe defendants pay tbe amount due within a specified time, yet tbe only result of their not doing it was, that they would be barred, and tbe title vested in tbe plaintiff. It was necessary to give tbis privilege to tbe subsequent incumbranc-ers, as well as to tbe mortgagor, for they all bad tbe right to redeem. But tbe judgment cannot be deemed an absolute personal judgment against them, nor even against tbe mortgagor. It carries on its face tbe antidote to such a construction.
We can only affirm it, with costa